DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11-07-2019, 04-16-2020 and 03-11-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/079873 A1 [English equivalent US 2019/0067684] hereinafter Xu in view of U.S. Pre-Grant Publication No. 2010/0156351 hereinafter Ugaji. 
Regarding Claims 1 and 7-8, Xu teaches an all-solid-state lithium rechargeable battery comprising: a cathode active material layer (positive electrode active material layer) [a1] (paragraphs 47-51); a solid catholyte (metallic lithium absorption layer) [a2] (paragraphs 52-54); 
Xu does not specifically disclose a method of determining a deterioration state of the battery as claimed from a relationship between the discharging capacity and the charging capacity. 
However, Ugaji teaches a method of determining a deterioration state of a secondary battery, comprising: a first step of charging and discharging the secondary battery; a second step of measuring a charging capacity and a discharging capacity of the battery during the charging and discharging; and a third step of determining the deterioration state of the battery from a relationship between the discharging capacity and the charging capacity (paragraphs 9-16), wherein when a difference between the discharging capacity and the charging capacity is equal to or greater than a predetermined value, it is determined that the all-solid lithium secondary battery has deteriorated.
Therefore, it would have been obvious to one of ordinary skill in the art to use such method to determine the battery health (deterioration state) from a relationship between the discharging capacity and the charging capacity before the effective filing date of the claimed invention because Ugaji discloses that such configuration can accurately estimate the deterioration state of the battery and significantly suppress further deterioration of the battery (paragraph 17). 


Regarding Claim 3, Xu teaches that the solid catholyte (metallic lithium absorption layer) [a2] has lithium ion conductivity (paragraph 54). 
Regarding Claim 4, Xu teaches that the solid catholyte (metallic lithium absorption layer) [a2] comprises Li, P, S, and M, and wherein M is Ge, Si, Sn, or a combination thereof (paragraph 54). 
Regarding Claim 5, Xu teaches that the solid catholyte (metallic lithium absorption layer) [a2] is Li3.25Ge0.25P0.75S4 (paragraph 54). 
Regarding Claim 6, Xu teaches that the anode active material layer (negative electrode active material layer) [b] comprises lithium metal (paragraph 64). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729